DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election without traverse of Group I (claims 1-15) in the reply filed on 06/07/2021 is acknowledged.  After further consideration, the Species election requirements are hereby withdrawn. Claims 16-28 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.

Status of Claims
Claims 1-15 are under examination.
Claims 16-28 are withdrawn. 
Priority
The present application is a continuation of U.S. Patent Application No.5 15/616,873 filed June 7, 2017, which is a continuation of U.S. Patent Application No. 12/744,573 filed May 25, 2010, which is a national stage entry of PCT/CH2007/000599 filed November 29, 2007. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/01/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claims 1 and 15. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1

 obtaining a plurality of DNA sequences from one or more organisms, wherein each DNA sequence is annotated with a classification annotation for one or more taxonomies, systems, and functions related to the DNA sequence; 
grouping the plurality of DNA sequences into a plurality of groups based on the classification annotations, wherein each group of the plurality of groups is associated with a different classification annotation; selecting a group of the plurality of groups; 
aligning the DNA sequences of the selected group; after aligning the DNA sequences in the selected group, 
determining a measure of distance for each pair of DNA sequences in the selected group based on similarity between the DNA sequences in the pair; 
determining, for the selected group, a centroid sequence that has a shortest aggregate measure of distance over all the DNA sequences in the selected group; 

With regards to the above claim limitations, they are not limited to any particular steps or operations and therefore broadly encompass observation and/or evaluation of sequence data. As such, these are acts that can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Notably, there is no computer processor required to perform the method of claim 1 and, even if there was, it would not negate the mental nature of these limitations. 
With regard to the above determining steps, the specification [page 5] clearly teaches that mathematical calculations and/or algorithms are necessarily required to perform these steps. Therefore, when read in light of applicant’s own specification, the claimed steps clearly encompass mathematical concepts under the Revised Guidance. For these reasons, the claims are directed to one or more judicial exceptions.  See MPEP 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
displaying the determined centroid sequence.

With regards to the displaying step, this act amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, this step is not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the recited processor and computer readable medium, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. The examiner takes official notice that methods/techniques for displaying sequence data were well understood, routine, and convention (WURC) in the art. 
With regards to the claimed processor and computer readable medium, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims 2-14 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, claims 2, 3, 5-7, 12, 13, 14, require operations that further limit the specificity of the abstract idea set forth above and also include explicit mathematical equations. As such, the claimed subject matter is still part of the judicial exception and is not patent eligible for reasons discussed above in the Step 2A (prong 1) analysis. Claim 4 further limits the displaying step, and therefore is also not patent eligible for reasons discussed in the Step 2A (prong 2) analysis. Claims 8-11 further limit the nature of the annotation data being used by the judicial exception. Therefore, these claims are still part of the judicial exception and are not patent eligible for reasons discussed above in the Step 2A (prong 1) analysis.

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims that depend directly or indirectly from claim(s) 1 are also rejected due to said dependency.
Claim 1 recites “…determining a measure of distance for each pair of DNA sequences…based on similarity between the DNA sequences in the pair.” In this case, there is no previous step for determining any quantitative measure associated with similarity. As a result, it is unclear in what way a “measure of distance” is determined “based on similarity” between DNA sequences. A review of the specification does not provide any relationship (mathematical or otherwise) between distances measures and DNA similarity that would serve to clarity the scope of the mathematical/computational operations encompassed by the claim. Therefore, the claim(s) is/are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment. The examiner suggests amending the claim to include, for example, a distance equation to advance prosecution. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Donati et al. (WO2007/072214; Pub. Date: 28 June 2007; See IDS filed 03/01/2021) in view of Blaisdell et al. (Proc. Natl. Acad. Sci., 1986, 83, pp.5155-5159) and Xu et al. (Neural Networks, IEEE Transactions; 2005; vol. 16, issue 3, pp. 645-678; See IDS filed 03/01/2021).
Donati teaches methods for clustering gene and protein sequences based upon similarity measures (Abstract). Regarding claim(s) 1 and 15, Donati teaches accessing databases and storing (i.e. obtaining) plurality of DNA or protein sequence datasets [0016-0018, 0046, ref. claim 22]. Donati teaches annotating sequences within a dataset of sequences [0010]. Donati teaches clustering (i.e. grouping) sequences [0016, 0020-0024], determining similarity between pairs of sequences based on sequence alignment [0018-0021] and genetic distance measurements [0022-0027, 0070]. Donati does not specifically teach grouping DNA sequences based on “classification annotations”. However, Donati suggest this limitation since their annotation methods include annotating unannotated or partly annotated sequences based on sequence similarity [0010, 0044, Figure 4, and Table 5] and because the claims generically encompass any and every type of grouping. Additionally, Donati also teaches clustering (i.e. grouping) different sequences based on annotation and designating groups [0016, 0020-0024, 0063, 0067, and Figure 4]. Donati teaches aligning sequences using routine and conventional software (BLAST) [0021]. Donati teaches measuring genetic distances based on phylogenic tree analysis [0070], and calculating the similarity between pairs of sequences [0018-0021]. Donati teaches performing all of the above steps on a computer (Abstract).
Donati does not specifically teach determining a measure of distance for each pair of DNA sequences in the designated group based on similarity between DNA sequences in the pair, as claimed. However, Donati suggests this limitation by determining genetic distances between sequences based on phylogenic tree analysis (i.e. a similarity measure) and determining clustering index values (i.e. similarity measures) [0022-0027, 0070]. 
Alternatively, Blaisdell teaches methods for clustering DNA sequences and determining similarity distances between sequences based on path lengths in phylogenetic trees [page 5157, Col. 1 and 2, Figures 1 and 2]. 
KSR, 550, U.S. at 417.
Donati does not specifically teach determining and displaying a centroid sequence that has a shortest aggregate measure of distance over all the DNA sequences in a selected group, as claimed. However, Donati at a minimum suggests this feature by teaching methods for determining sequences at the center of a topology (i.e. centroid sequences) [0025], and assigning groups to clusters based on comparisons to statistical cut-off values and annotations [0010, 0013, 0018, 0066, 0079, and Figure 1]. 
Furthermore, Xu teaches method for clustering sequence data (page 660, Section J) that explicitly includes equations for determining centroids (page 651, col. 1); calculating distance and similarity measures (page 649, Section A); and generating new clusters only when input is below predefined confidence levels (pages 665, col. 2). 
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have modified the method of Donati by determining and displaying a centroid sequence that has a shortest aggregate measure of distance, as claimed, with predictable results since clustering algorithms for performing these functions were routine and conventional in the art, as taught by Xu, and since Donati already determines distances using clustering algorithms and suggests the use of centroids. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding dependent claim(s) 2-14, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Donati, Blaisdell, and Xu. 
With regards to claims 2, 7, 13, 14, Xu teaches a plurality of clustering methods that include identifying outliers [page 651, entire]; determining minimal differences between cluster elements [page 652, col. 2 and page 656 “Section G”]; dynamically merging and splitting clusters according to predefined thresholds [page 652, col. 2]; and equations for 
With regards to claims 3-5, Donati teaches displaying network graphs comprising edges and fraction of edge information (i.e. edge-weighted) [0022-25, 0040, Figure 1]; clustering data into nodes based on thresholds [0022]; determining outliers (Figure 4) and [0067]; removing incorrectly annotated sequences in the network based on similarity measures [0034, 0043]; software-based methods for comparing sequence length [0019-0020]; generating similarity scores; defining clusters of nodes, determining intra-cluster distances; determining weighted scores, and determining density of edge connections (i.e. edge weights) (see at least [0015, 0018-0026, 0035, 0054], and ref. claims 22 and 23).
With regards to claims 6, 8, 9, 10, 11, Donati teaches determining annotation information that includes the organism and group names [0013, Figure 6]. Furthermore, the nature of the annotation information is interpreted to be an arbitrary design consideration. Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have modified the method of Donati by annotation sequences using similarity, distance, or centroid information with a reasonable expectation of success, since Donati clearly teaches routine and conventional  methods for adding annotations to any sequences [0010, 0043-0044], With regards to claims 24 and 26, Donati teaches databases that preferably include entire genomes of as many organisms as reasonable for the desired including bacterial and viral data [0017], which makes obvious bacteria species names and viral names. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-15 is/are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 17-26 of US copending Application No. 15/616,873. 
Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons. In the present case, the instant claims 1 and 15 and reference claim 17 for these applications are not identical. However, claim 17 of the copending reference application recites all of the instantly claimed limitations of the instant claim 1, plus additional limitations.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) are anticipated by the narrower reference claims, discussed above, of the co-pending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619